Order entered September 16, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00671-CR

                       WILLIAM GERARD PALMER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F-1200445-K

                                        ORDER
      The State’s motion to accept brief tendered filed on September 15, 2015 is GRANTED.

We deem the State’s brief FILED on September 15, 2015.


                                                  /s/    DAVID L. BRIDGES
                                                         PRESIDING JUSTICE